Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-5, 12-19 are in the application.

The RCE filed 3/26/2021 as improper and not entered. 
Response to the arguments and amendment:-
Claim Rejections - 35 USC § 103
The rejection of the claims under 35 USC 103 over US 6117874 Dombroski et al has been withdrawn over claims 1-5, 12-17, 19 as the claims have been amended such that A is never a pyridyl group, thiophene and pyrazine. However there are species in claim 18 which do have the pyridyl for the A ring and a phenyl for the B ring, for e.g example species 79-83, claim 18.

    PNG
    media_image1.png
    291
    422
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    326
    424
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    306
    455
    media_image3.png
    Greyscale


Prior art has for e.g. the species 
    PNG
    media_image4.png
    310
    423
    media_image4.png
    Greyscale
.
The only difference is a phenyl v a pyridyl. 


Double Patenting
The ODP rejection over US 10,450,390 has been maintained as applicants have not filed a TD. 

 The ODP rejection over US 10,336,733 has been maintained as applicants have not filed a TD. 

Applicants have not addressed the ODP over US 10,336,733 , the rejection is maintained.
Conclusion
Claims 1-5, 12-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 10, 2021.